Exhibit 99.h(8) AMENDED AND RESTATED SCHEDULE A TO THE OPERATING EXPENSE LIMITATION AGREEMENT BETWEEN BROADMARK FUNDS AND BROADMARK ASSET MANAGEMENT LLC, DATED DECEMBER 3, 2012 Intending to be legally bound, the undersigned hereby amend and restate Schedule A to the aforesaid Agreement to include the Broadmark Tactical Fund as of April 18, 2013: Maximum Operating Expense Limits Fund Name and Class of Shares Maximum Operating Expense Limit* Broadmark Tactical Plus Fund Investor Shares 1.84% Institutional Shares 1.49% Broadmark Tactical Fund Investor Shares 1.76% Institutional Shares 1.41% * Expressed as a percentage of average daily net assets. All signatures need not appear on the same copy of this Amended and Restated Schedule A. BROADMARK FUNDS BROADMARK ASSET MANAGEMENT LLC By:/s/ Christopher J. Guptill By:/s/ Christopher J. Guptill Name: Christopher J. Guptill Name: Christopher J. Guptill Title: President Title: Chief Executive Officer
